DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 8, 9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2003/0099884) in view of Kumaresan et al. (US 2014/0193723).
Regarding claim 1, Chiang discloses an apparatus (10; see Figure 1) comprising:
a porous electrode (14; [0193]);
a counter electrode (12);
an electrolyte medium (16) disposed to infiltrate pores of the porous electrode and to fill a separation (22) between the porous electrode and the counter electrode ([0104] and [0193]);
wherein the electrolyte is configured to conduct ionic current primarily by electromigration of ions (inherent property of electrolyte;);
wherein the porous electrode is configured to store and release the ions (lithium ions stored and released from the cathode; [0105] and [0192]); and
wherein the porous electrode is configured to conduct electric current primarily by migration of electrons or holes (inherent property of the electrode; [0105]-[0106]).
-8 S/cm ([0162]) and the ionic conductivity of the electrolyte is desired to be less than 10-4 S/cm ([0023]).
Kumaresan discloses it is well known in the art before the effective filing date of the claimed invention to have an electronic conductivity that is less than or equal to about 200% of the ionic conductivity of the electrolyte ([0008]) or from about 1% to about 50 % of the ionic conductivity of the electrolyte ([0033]), where the electric conductivity is about 700 mS/cm or less ([0009]) and from about 0.1 mS/cm or more to inhibit unwanted solid formation within the energy storage device ([0022] and [0034]).
Therefore, as the amount of undesired solid byproducts in undesirable locations within the electrochemical cell and efficiency of the device are variables that can be modified, among others, by adjusting said electric conductivity with respect to the ionic conductivity through the density of the porous electrode and material selection, with said amount of undesired solid In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is noted that based on the teaching of Kumaresan above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the electrode conductivity to be less than the ionic conductivity at least in part throughout the porous electrode especially where the density of the porous electrode is the lowest and the amount of electrolyte is the greatest, as Kumaresan taught the electrode conductivity can be 1% to about 50 % of the ionic conductivity and that the use of electrodes having relatively low electronic conductivities at the electrolyte/electrode interface slows the 
Regarding claim 3, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the porous electrode is configured to store and release the ions via electrochemical reactions (as set forth above).
Regarding claims 4 and 5, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the density, size and distribution of the pores are selected based on the desired final product ([0194]), but the reference does not expressly disclose at least 10% or at least 40% by volume of the porous electrode has a lower effective electrode conductivity than effective ion conductivity.
As the density of the conductive material and efficiency of the device are variables that can be modified, among others, by adjusting said distribution of the conductive material within the porous electrode layer, with said density of the conductive material and efficiency of the device varying with the distribution of the conductive material within the layer changing, the precise distribution of the conductive material within the layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed percentage by volume of the porous electrode having less conductive material cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the percentage by volume of the porous electrode having less conductive material in the apparatus of Chiang to obtain the desired balance between the density of the conductive material and the efficiency of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 6, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the effective electrode conductivity of the porous electrode increases as distance from the counter electrode increases (it is disclosed the storage material is more densely packed adjacent to the current collector and less densely packed adjacent to the separator; [0193] and [0194]).
Regarding claim 8, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the porous electrode is formed from a mixture of powdered constituents ([0193]).
Regarding claim 9, modified Chiang discloses all of the claim limitations as set forth above.
While Chiang does not expressly disclose the effective electrode conductivity of the porous electrode is configured to improve uniformity of stored charge in the porous electrode, the reference discloses the porous electrode comprises a gradient for the porous structure, as set forth above, such that the electrode conductivity decreases towards the separator, and is substantially the same as the porous electrode described in the instant specification in [0022], [0030], [0031], and [0051], and therefore, will inherently display the recited properties. See MPEP 2112.01.
Regarding claim 11, modified Chiang discloses all of the claim limitations as set forth above.

Regarding claim 15, modified Chiang discloses all of the claim limitations as set forth above.
While modified Chiang does not expressly disclose the effective electrode conductivity is configured relative to the effective ion conductivity to improve uniformity of concentration of ions in solution in the electrolyte within the porous electrode, it is noted that once the reference discloses the effective electrode conductivity is configured relative to the effective ion conductivity and the porous electrode comprises a conductivity gradient, as set forth above, and therefore is substantially the same as the porous electrode described in the instant specification in [0022], [0030], [0031], and [0051], it will inherently display the recited properties. See MPEP 2112.01.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8, 9, 11, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721